Citation Nr: 1043820	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an increased rating for duodenal ulcer, status post 
gastrojejunostomy, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In that 
decision, the RO denied the Veteran's claim for an increased 
rating for duodenal ulcer, status post gastrojejunostomy, rated 
40 percent disabling.

In his March 2008 substantive appeal (VA Form 9), the Veteran 
requested a videoconference hearing before a Veterans Law Judge 
(VLJ) of the Board, and one was scheduled at the RO for October 
19, 2010.  See 38 C.F.R. § 20.700(e) (2010).  However, the 
Veteran failed to appear for the hearing, and his request will 
therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The symptoms of the Veteran's duodenal ulcer are moderately 
severe, and pain is only partially relieved by standard ulcer 
therapy, but there is no periodic vomiting, recurrent hematemesis 
or melena, or manifestations of anemia and weight loss productive 
of definite impairment of health.


CONCLUSION OF LAW


The criteria for a rating higher than 40 percent for duodenal 
ulcer, status post gastrojejunostomy, have not been met.   38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7305 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a pre-rating October 2007 letter, the RO notified the Veteran 
of the evidence needed to substantiate the claim for an increased 
rating for his duodenal ulcer.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the October 2007 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability rating and effective date elements of 
his claim, in the October 2007 letter.

In July and August 2008 letters, the RO also provided additional 
information regarding disability ratings and the criteria 
applicable to the Veteran's increased rating claim, including the 
text of DC 7305, discussed below, in compliance with a decision 
of the Court that was subsequently vacated by the Federal 
Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  See also Vazquez-Flores v. Shinseki, No. 05-0355, 
slip op. at 10, 2010 WL 4146124 at *10 (October 22, 2010) 
(discussing situations in which notice is wholly defective).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded a November 2007 
VA examination as to the severity of his duodenal ulcer.  While 
the physician who performed the November 2007 VA examination did 
not review the claims file prior to examination, he provided an 
April 2008 VA addendum in which he indicated that he had reviewed 
the claims file and adhered to his initial conclusions.  Thus, 
the VA examination and addendum were adequate because they were 
based on consideration of the Veteran's prior medical history and 
examinations and also described his duodenal ulcer in sufficient 
detail to allow the Board to make a fully informed evaluation.  
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for duodenal 
ulcer is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate for any rating claim when the 
factual findings show distinct time periods during the appeal 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, as explained below, the uniform 40 
percent rating is proper.

The Veteran's duodenal ulcer has been rated under 38 C.F.R. § 
4.114, DC 7305, specifically applicable to this disability.  
Pursuant to DC 7305, a 40 percent rating is assigned for 
moderately severe ulcer disease with symptoms which are less than 
severe but with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  The 
only higher schedular rating under DC 7305 is 60 percent, which 
is assigned for severe ulcer disease with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  In considering whether the 
higher, 60 percent rating is warranted, the Board notes that the 
criteria for higher ratings under DC 7305 are not successive, 
i.e., the rating for the higher disability rating does not 
include the criteria of the lower disability rating.  See Tatum 
v. Shinseki, 23 Vet. App. 152, 156 (2009).  Thus, the issue is 
whether the symptoms of the Veteran's duodenal ulcer more nearly 
approximate those in the 60 percent criteria.  For the following 
reasons, the Board finds that they do not.

The evidence from the appeal period reflects an absence of the 
symptoms listed in the criteria for a 60 percent rating other 
than the symptom of pain only partially relieved by standard 
ulcer therapy.  June 2006 and November 2007 VA treatment notes 
reflect that the Veteran denied blood in his stools.  On the 
November 2007 VA examination, the Veteran denied any melena, 
hematemesis, nausea, vomiting, or blood in his stools since the 
gastrojejunostomy and vagotomy that he underwent in the 1990s.  
The Veteran noted an April 2001 hospital admission with a three 
day history of melena, but that preceded the appeal period, which 
extends at most to one year period prior to the October 2007 
claim.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); VAOPGCPREC 12-98 (1998).  The examiner noted 
that August 2007 hemoglobin and hemocrit testing showed 
13.5/38.4, which the examiner characterized as stable.  On 
examination, the the abdomen was tender to palpation mostly in 
the left upper quadrant, with no rebound, no organomegaly, and no 
hernia.  A November 2007 VA gastrointestinal clinic note 
indicated that the Veteran reported constant abdominal pain and 
sensitivity since 1993, and indicated that his stool turned black 
for one day six months previously and later returned to normal 
color.  The abdomen was hypersensitive to light touch, with no 
masses and hepatosplenomegaly.  The diagnoses were chronic 
abdominal pain with the slightest touch causing and reproducing 
the constant pain, melena for one day six months previously but 
the physician noted that whatever caused it had likely resolved 
and was not causing any symptoms.  As noted, the physician who 
conducted the November 2007 VA examination indicated in an April 
2008 addendum that his opinion remained unchanged, and noted that 
a February 2008 UGI and abdominal CT scan showed no acute 
disease.  The patient medical history for the UGI and small bowel 
series indicated abdominal pain and decreased appetite, and the 
impression was status post gastrojejunostomy, markedly deformed 
duodenal bulb and adjacent duodenum, most likely due to long 
standing ulcer disease and a normal small bowel series.  The CT 
scan impressions were enlarged prostate gland, posttraumatic 
changes in the chest and back, and the absence of the spleen 
presumably due to surgery.  The clinical history indicated that 
the only proven diagnosis or signs and symptoms were abdominal 
pain.  A February 2008 surgery outpatient note summarized that 
the CT scan assessment revealed no pathology to explain the 
Veteran's pain.

Thus, the only symptom listed in the criteria for a 60 percent 
rating under DC 7305 during the appeal period has been abdominal 
pain.  While there was one episode of melena during the appeal 
period, it was for one day only and therefore was not 
"recurrent" as required in the criteria for a 60 percent rating 
under DC 7305.  Moreover, while there was some notation of 
decreased appetite, there was no indication of weight loss.  The 
other evidence, including the Veteran's statements, indicated 
that there was no vomiting, hematemesis, or anemia.  This absence 
of most of the symptoms in the criteria for a 60 percent rating 
under DC 7305 leads the Board to conclude that the symptoms of 
the Veteran's duodenal ulcer more nearly approximate moderately 
severe symptoms warranting a 40 percent rating than severe 
symptoms warranting a 60 percent rating.

In reaching this determination, the Board accepts that the 
Veteran is competent to report that he is worse than evaluated or 
that a higher evaluation should be assigned.  However, in his 
January 2008 notice of disagreement (NOD), the Veteran only 
indicated generally that his duodenal ulcer had worsened, and he 
did not offer more specificity in his March 2008 substantive 
appeal as to why a higher rating should be assigned.  Moreover, 
the Veteran's specific statements to VA health care professionals 
and the November 2007 VA examiner indicated that he did not have 
symptoms such as hematemesis, nausea, vomiting, and recurrent 
melena.  Thus, the Veteran's specific statements reflected that 
his symptoms did not more nearly approximate those in the 
criteria for a 60 percent rating, and, to the extent that his 
statements generally implied that a higher rating should be 
assigned, the Board finds that the specific findings of the 
trained professionals are more probative of the degree of the 
Veteran's impairment than his general lay assertions.  The Board 
finds that the Veteran's specific statements to VA personnel 
denying various symptoms listed in the criteria for a 60 percent 
rating were credible, and the Board will not address the issue of 
credibility of the lay statements made during the course of the 
appeal, such as in the NOD, because of their generality.

The Board has considered other potentially applicable diagnostic 
codes under 38 C.F.R. § 4.114.  See Schafrath, 1 Vet. App. at 593 
(regardless of the precise basis of the RO's 10 percent rating, 
the Board has a duty to acknowledge and consider all regulations 
that are potentially applicable).  That regulation provides that 
ratings under different DCs are not to be combined, but, rather, 
a single rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation to 
the next highest rating where the severity of the overall 
disability warrants such elevation.  The Veteran's predominant 
disability picture is best reflected by DC 7305, applicable to 
his precise disability, duodenal ulcer.  DC 7306, applicable to 
marginal (gastrojejunal) ulcer, also contains symptoms such as 
vomiting, recurring melena or hematemesis, and weight loss for 
ratings higher than 40 percent, and the discussion above reflects 
that the Veteran did not have these symptoms.  The criteria for 
ratings higher than 40 percent under DCs 7307 and 7308 contain 
symptoms such as hemorrhages or large ulcerated or eroded areas, 
or nausea, sweating, circulatory disturbance, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition or 
anemia.  The above evidence reflects that the Veteran has not had 
these symptoms during the appeal period, and rating under any of 
these other diagnostic codes is therefore not appropriate.

As to whether referral for an extraschedular rating is warranted, 
such consideration requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
duodenal ulcer are fully contemplated by the applicable rating 
criteria.  The one consistent symptom throughout the appeal 
period has been pain, including hypersensitivity to touch, and 
that is specifically listed in the criteria for a 60 percent 
rating under DC 7305 and was considered by the Board in reaching 
its determination that such a rating is not warranted.  Moreover, 
the evidence does not reflect other symptoms of the Veteran's 
duodenal ulcer that are not listed in the criteria for a 60 
percent rating.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not required.  
In any event, the Veteran, 76 years old at the time of his 
November 2007 VA examination, did not claim, and the evidence 
does not reflect, that the duodenal ulcer has caused marked 
interference with employment, there is no evidence of frequent 
hospitalization during the appeal period, and there is no 
indication that the Veteran's symptoms have otherwise rendered 
impractical the application of the regular schedular standards.  
Therefore, referral for consideration of an extraschedular 
evaluation for duodenal ulcer is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for an increased rating for duodenal ulcer, 
status post gastrojejunostomy.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. 
Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).
ORDER


Entitlement an increased rating for duodenal ulcer, status post 
gastrojejunostomy, currently rated 40 percent disabling, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


